DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
Allowable Subject Matter
Claims 1-5, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a wide gap semiconductor device comprising, along with other recited claim limitations, a gate pad provided above the interlayer insulating film; and a source pad electrically connected to the polysilicon layer at a stepped part which lies over the field insulating film, wherein the interlayer insulating film is sandwiched between the polysilicon layer and the gate pad and wherein the interlayer insulating film is configured to contact both the polysilicon layer and the gate pad as amended on 2/15/2022 and as argued on pages 5-9 of the remarks filed on 2/15/2022. Claims 2, 3, 7 and 8 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 4, prior art failed to disclose or fairly suggest a wide gap semiconductor device comprising, along with other recited claim limitations, a polysilicon layer provided on the well region; an interlayer insulating film provided above the polysilicon layer; a gate pad provided above the interlayer insulating film; and a source pad electrically connected to the polysilicon layer wherein the polysilicon layer has a lightly-doped polysilicon layer provided on the well region, and a heavily-doped polysilicon layer, which is provided on the lightly-doped polysilicon layer and has an impurity concentration higher than an impurity concentration of the lightly-doped polysilicon layer as presented as an independent claim in the amendment filed on 2/15/2022.
Regarding Claim 5, prior art failed to disclose or fairly suggest a wide gap semiconductor device comprising, along with other recited claim limitations, a polysilicon layer provided on the well region; an interlayer insulating film provided above the polysilicon layer; a gate pad provided above the interlayer insulating film; and a source pad electrically connected to the polysilicon layer wherein the polysilicon layer has an undoped polysilicon layer provided on the well region, and a doped polysilicon layer provided on the undoped polysilicon layer as presented as an independent claim in the amendment filed on 2/15/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        2/26/2022